 



EXHIBIT 10.28
AGREEMENT FOR RESTRICTED STOCK AWARD
FOR NON-EMPLOYEE DIRECTORS
This Agreement for Restricted Stock Award (the “Agreement”) is between FIRST
FINANCIAL BANCORP., an Ohio Corporation (the “Corporation”), and who, as of
April 25, 2006, which is the date of this Agreement, is a non-employee director
of First Financial Bancorp. (the “Director”):
WHEREAS, the Corporation established the Amended and Restated 1999 Non-Employee
Director Stock Plan (the “Plan”) and a Committee of the Board of Directors of
the Corporation designated in the Plan (the “Committee”) approved the execution
of this Agreement containing the Restricted Stock Award herein set forth to the
Director upon the terms and conditions hereinafter set forth:
NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:

  1.   Award of Restricted Stock. The Corporation hereby awards to Director as
of the date of this Agreement shares of restricted Common Stock of the
Corporation (“Common Stock”), without par value, in consideration of services to
be rendered (the “Award”).     2.   Restrictions on Transfer. The shares of
restricted Common Stock so received by the Director and any additional shares
attributable thereto received by the Director as a result of any stock dividend,
recapitalization, merger, reorganization or similar event are subject to the
restrictions set forth herein and may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Restriction Period, except as
permitted hereby.     3.   Restriction Period. The Restriction Period begins as
of the date of this Agreement and, except as otherwise provided in this
Agreement or the Plan, all restrictions on restricted Common Stock granted
pursuant to the Award shall end (and the restricted Common Stock shall thereupon
become vested) on the applicable anniversary date(s) of the date of this
Agreement (the “Anniversary Dates”) as set forth below:

          Anniversary Date   First Eligible to Vest on of this Agreement  
Indicated Anniversary Date
1st anniversary date
    33.33 %
2nd anniversary date
    33.33 %
3rd anniversary date
    33.33 %

Notwithstanding the foregoing, if there has been a Change in Control (as such
term is defined in the Plan), the Restriction Period ends with respect to such
shares of restricted Common Stock in accordance with the Plan.

  4.   Terms and Conditions. Awards are subject to the Plan, including, but not
limited to, “Section 7.2 Terms and Condition.”     5.   Stock Certificates.

  (a)   Upon award of the restricted Common Stock to the Director, one or more
stock certificates which evidence such shares of restricted Common Stock will be
issued by the Corporation for the benefit of the Director. Each such stock
certificate will be deposited with and held by the Corporation or its agent. Any
such certificate for restricted Common Stock of the Corporation resulting from
any stock dividend, recapitalization, merger, reorganization or similar event
will also be deposited with and held by the

 



--------------------------------------------------------------------------------



 



      Corporation or its agent. All such stock certificates and Common Stock
evidenced thereby will be subject to the forfeiture provisions, limitations on
transferability and all other restrictions herein contained. The Director hereby
agrees to deposit with the Corporation stock powers endorsed by the Director in
blank and in such number as requested by the Corporation.     (b)   All stock
certificates for shares of restricted Common Stock issued during the Restriction
Period will bear the following legend:                    “The transferability
of this certificate and the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the First Financial Bancorp.
Amended and Restated 1999 Non-Employee Director Stock Plan and an Award
Agreement. Copies of such Plan and Agreement are on file at the offices of First
Financial Bancorp., Hamilton, Ohio.”     (c)   With regard to any shares of
restricted Common Stock which cease to be subject to restrictions pursuant to
Section 3, the Corporation will, within sixty (60) days of the date such shares
cease to be subject to restrictions, transfer Common Stock for such shares free
of all restrictions set forth in the Plan and this Agreement to the Director or
the Director’s designee, or in the event of such Director’s death subsequent to
expiration of the Restriction Period, to the Director’s legal representative,
heir or legatee.

  6.   Shareholder’s Rights. Subject to the terms of this Agreement, during the
Restriction Period:

  (a)   The Director will have, with respect to the restricted Common Stock, the
right to vote all shares of the restricted Common Stock received under or as a
result of this Agreement, including shares which are subject to the restrictions
on transfer in Section 2 and to the forfeiture provisions in Section 4 of this
Agreement.     (b)   Cash dividends paid with respect to restricted Common Stock
during the Restriction Period will be paid in cash to the Director.     (c)  
Dividends payable in Common Stock with respect to the restricted Common Stock
during the Restriction Period will be held subject to the vesting of the
underlying restricted Common Stock and then automatically paid in the form of
Common Stock to the Director.

  7.   Regulatory Compliance. The issue of shares of restricted Common Stock and
Common Stock will be subject to full compliance with all then-applicable
requirements of law and the requirements of the exchange upon which Common Stock
may be traded, as set forth in the Plan.     8.   Withholding Tax. The
Corporation shall have the right to retain or sell without notice sufficient
Common Stock to cover the amount of any federal income tax required to be
withheld with respect to such Common Stock being issued or vested, remitting any
balance to the Director; provided, however, that the Director shall have the
right to provide the Corporation with the funds to enable it to pay such tax.  
  9.   Investment Representation. The Director represents and agrees that if he
or she is awarded and receives the restricted Common Stock at a time when there
is not in effect under the Securities Act of 1933 a registration statement
pertaining to the shares and there is not available for delivery

2



--------------------------------------------------------------------------------



 



      a prospectus meeting the requirements of Section 10(A)(3) of said Act,
(i) he or she will accept and receive such shares for the purpose of investment
and not with a view to their resale or distribution, (ii) that upon such award
and receipt, he or she will furnish to the Corporation an investment letter in
form and substance satisfactory to the Corporation, (iii) prior to selling or
offering for sale any such shares, he or she will furnish the Corporation with
an opinion of counsel satisfactory to the Corporation to the effect that such
sale may lawfully be made and will furnish the Corporation with such
certificates as to factual matters as the Corporation may reasonably request,
and (iv) that certificates representing such shares may be marked with an
appropriate legend describing such conditions precedent to sale or transfer.    
10.   Federal Income Tax Election. The Director hereby acknowledges receipt of
advice that, pursuant to current federal income tax laws, (i) he or she has
thirty (30) days in which to elect to be taxed in the current taxable year on
the fair market value of the restricted Common Stock in accordance with the
provisions of Internal Revenue Code Section 83(b), and (ii) if no such election
is made, the taxable event will occur upon expiration of restrictions on
transfer at termination of the Restriction Period and the tax will be measured
by the fair market value of the restricted Common Stock on the date of the
taxable event.     11.   Adjustments. If, after the date of this Agreement, the
Common Stock of the Corporation is, as a result of a merger, reorganization,
consolidation, recapitalization, reclassification, split-up, spin-off,
separation, liquidation, stock dividend, stock split, reverse stock split,
property dividend, share repurchase, share combination, share exchange, issuance
of warrants, rights or debentures or other change in corporate structure of the
Corporation, increased or decreased or changed into or exchanged for a different
number or kind of shares of stock or other securities of the Corporation or of
another corporation, then:

  (a)   there automatically will be substituted for each share of restricted
Common Stock for which the Restriction Period has not ended granted under the
Agreement the number and kind of shares of stock or other securities into which
each outstanding share is changed or for which each such share is exchanged; and
    (b)   the Corporation will make such other adjustments to the securities
subject to provisions of the Plan and this Agreement as may be appropriate and
equitable; provided, however, that the number of shares of restricted Common
Stock will always be a whole number.

  12.   Notices. Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 300
High Street, Hamilton, Ohio 45011, attention of the Secretary, or at such other
place as the Corporation has designated by notice. All notices to the Director
or other person or persons succeeding to his or her interest will be delivered
to the Director or such other person or persons at the Director’s address below
specified or such other address as specified in a notice filed with the
Corporation.     13.   Determinations of the Corporation Final. Any dispute or
disagreement which arises under, as a result of, or in any way relates to the
interpretation or construction of this Agreement will be determined by the Board
of Directors of the Corporation or by a committee appointed by the Board of
Directors of the Corporation (or any successor corporation). The Director hereby
agrees to accept any such determination as final, binding and conclusive for all
purposes.     14.   Successors. All rights under this Agreement are personal to
the Director and are not transferable except that in the event of the Director’s
death, such rights are transferable to the Director’s legal representatives,
heirs or legatees. This Agreement will inure to the benefit of and be binding
upon the Corporation and its successors and assigns.

3



--------------------------------------------------------------------------------



 



  15.   Obligations of the Corporation. The liability of the Corporation under
the Plan and this Agreement is limited to the obligations set forth therein. No
term or provision of the Plan or this Agreement will be construed to impose any
liability on the Corporation in favor of the Director with respect to any loss,
cost or expense which the Director may incur in connection with or arising out
of any transaction in connection therewith.     16.   Governing Law. This
Agreement will be governed by and interpreted in accordance with the laws of the
State of Ohio.     17.   Plan. The First Financial Bancorp. Amended and Restated
1999 Non-Employee Director Stock Plan (the “Plan”) will control if there is any
conflict between the Plan and this Agreement and on any matters that are not
contained in this Agreement. A copy of the Plan has been provided to the
Director and is incorporated by reference and made a part of this Agreement.
Capitalized terms used but not specifically defined in this Agreement will have
the definitions given to them in the Plan.     18.   Entire Agreement. This
Agreement and the Plan supersede any other agreement, whether written or oral,
that may have been made or entered into by the Corporation and/or any of its
subsidiaries and the Director relating to the shares of restricted Common Stock
that are granted under this Agreement. This Agreement and the Plan constitute
the entire agreement by the parties with respect to such matters, and there are
no agreements or commitments except as set forth herein and in the Plan.     19.
  Captions; Counterparts. The captions in this Agreement are for convenience
only and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.

IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties hereto as of the                      day of
                    , 2006.

              FIRST FINANCIAL BANCORP.
 
       
 
  By:    
 
       
 
            Title: President & CEO
 
       
 
       
 
      Signature of Director

4



--------------------------------------------------------------------------------



 



I hereby direct that all cash dividends to which I am entitled on my shares of
restricted Common Stock under the foregoing Agreement as well as all notices and
other written communications in connection with such shares be mailed to me at
the following address:

                        Name of Director    
 
           
 
                      Street Address    
 
           
 
                      City, State, and Zip Code    
 
           
 
                      Social Security Number    
 
           
 
                      Signature of Director    

5